The plaintiffs were merchants in the city of Philadelphia, and the action was on a book account, for goods sold. At the trial a copy of the account, taken from the book of original entries with the affidavit of plaintiffs, taken before an alderman of that city, that it was a true copy, was offered in evidence. Some conversation arose at the bar as to the general practice in reference to this kind of evidence; and,
The Court said the true course of practice was, as it would be extremely inconvenient, if the production of the books themselves was always insisted on, to admit these sworn copies by consent unless either party wished, for some special reason, to see the books; in which case, timely notice should be given to the counsel of the other party, that the production of the books would be required. The copy offered in evidence ought to be shown to be a true copy of the book entries; and not merely a proved account.
                                 The evidence was admitted, by consent.